McOARTT., C, J.,
after making the foreg'oing statement of the ease, delivered the opinion of the court.
Appellant contends that “the award is void because beyond the terms of submission, in this, the arbitrators undertook to determine the right of action as matter of law, which was not submitted but conceded or reserved by the parties.” That is, it is urged by appellant that the submission on its face shows that the parties conceded that the contract with respect to the sale of land existed between them, and that there was a breach of the contract, and therefore the only question for determination submitted to the arbitrators was the amount of damages. From these premises it is argued that the appellant, on the face of the submission, was entitled to at least nominal damages, and that, when the arbitrators undertook to determine whether or not a cause of action existed in favor of appellant, they exceeded their authority. As stated by counsel for appellant in their brief, the submission takes *14the place of a complaint and answer and contains the admissions as well as the allegations of the parties. The “admissions” and “allegations” presenting the questions and issues submitted to the arbitrators were that the “parties have agreed to submit a certain controversy existing between them* wherein said Joseph S. Richards, plaintiff, claims that said defendant is indebted to him in a sum of money, to^ wit, $55,-500, as damages, for not carrying out a certain agreement made between him and the late Bishop Hunter, in regard to the purchase and sale of a certain piece of land, and which damages said defendant denies.” The foregoing recital in the submission shows that a certain controversy was submitted. The general rule, of course, is that submissions to- arbitration are to be liberally construed; and that:
“Courts do not travel out of their way for the purpose of overturning awards, but, on the other hand, will refrain from exact and technical interpretation, and will indulge every reasonable presumption, whenever there is any room for such indulgence, in favor of the finality and validity of the award.” (3 Cyc. 673.)
So construing the language contained in the written submission, we are of the opinion that it includes the questions of the existence of a contract and breach thereof, as well as the question of damages and the amount, if any, sustained; and that therefore it was within the authority of the arbitrators to determine the question whether or not a cause of action existed. It is quite true that, if the language is to he construed technically, and is to be interpreted under the rules of pleadings, there is some force to the argument that the denial portion of the written submission is simply a denial' that the plaintiff was entitled to $55,500 damages. Giving it such a construction, the denial would, in effect, amount to an admission that the defendant was indebted to the plaintiff in a sum less than $55,500. But upon what theory is the submission to be construed most strongly against the defendant ? It was plaintiff’s document or pleading as much as it was the defendant’s. Whatever was uncertain or incomplete about it was plaintiff’s uncertainty as much as the defendant’s. However, we do not see anything in the writing to warrant *15the conclusion that the parties intended to stipulate that the contract existed, or that there was a breach thereof on the part of the defendant or the late Bishop Hunter, or that either of them was indebted to the plaintiff in any sum on account thereof. Such was not the evident intention of the parties, as expressed by the obvious and natural meaning of the language used by them. The writing recites that “plaintiff claims” the defendant is indebted to him in the sum named for not carrying out a certain contract. No words are contained in the writing from which it could be fairly implied that the defendant admitted or conceded any part of the claim. Respondent by his general denied clearly negatives any present liability, and this denial is also a denial of any liability on the part of Bishop. Hunter. Such is what the parties evidently intended it for and meant by it. In ascertaining the meaning and intention of the parties as expressed by the writing, we must not separate portions of it and construe parts most strongly against one or the other of the parties, but must consider and construe the writing as a whole. When so considered, we have no doubt that the finding of the arbitrators is within tbe issues submitted. (3 Cyc. 604.)
Appellant next contention is that the arbitration was not completed until the award was filed with the clerk, and therefore was not concluded within the time specified in the submission. The arbitrators were not required, under the statutes, to file their award with the clerk. Section 3223 of the Revised Statutes of the state of Utah, 1898, provides that, when the submission is made an order of the court, “the arbitrators may be compelled by the court to make an award, and the award may be enforced by the court in the same manner as a judgment.” And section 3227, Bev. St. 1898, provides that “the award must be in writing, signed by the arbitrators or a majority of them, and delivered to the parties.” An award is defined as “the judgment or decision of arbitrators or referees in a matter submitted to them.” (1 Bouv. Law Diet. 205; 1 Words & Phrases, 656.) In 2 A. & E. Ency. Law (2d Ed.), 719, it is said: “The judgment of the arbitrator and also1 the paper on which it is *16written are called an ‘award.’ ” Therefore, it is manifest, from the very nature of an award, that it must be made and concluded before it can be filed. Section 3227, supra, provides that “when the submission is made an order of the 00111% the award must be filed with the clerk and a note thereof made on his register.” No time is fixed by the statute when this must-be done. It is evident, however, as we have suggested, that it- cannot be done .before the award is made and concluded by the arbitrators,, because before it is so made and concluded there is no award to file. The purpose of making a submission to arbitration an order of the court is to give the award, when filed with the clerk and entered in the judgment book, as provided in section 3227, Rev. St. 18.98, the force and effect of a judgment. When the arbitrators signed the award and delivered it to the parties, they did all they were authorized or -empowered to do under the statute. It then devolved upon the parties themselves, if they, or either of thm, desired the award to- have the force and effect of a judgment, to file it with the clerk and proceed in the manner pointed out in section 3227. As neither the statute nor the terms of the submission required the parties to file the award with the clerk within a specified time, the mere delay in filing, which either of the parties could have obviated, did not deprive the court of jurisdiction to enter the judgment appealed from.
And furthermore, section 3228, Rev. St. 1898, provides upon what grounds a court may vacate an award, and delay in filing an award is not one of the grounds therein specified. (Boone v. Reynolds, 1 Sug. & R. [Pa.] 231; Patrick v. Batten, 123 Mich. 203, 81 N. W. 1081.)
The judgment is affirmed, with costs.
STRAITP, and FRICK, JJ., concur.